GOODRICH, P. J.
The plaintiff sues to recover for damages received while alighting from a car. of the defendant, at the comer *483of Fifteenth street and Third avenue. Her claim is that the car had stopped, and, while she was in the act of alighting, started, and she was thrown to the ground. The defendant claims that the car did not start, and that the plaintiff fell on the street, several feet distant from the car. There was very contradictory evidence on the questions involved, which required the submission of the issue to the jury. To have dismissed the complaint would have been error. The jury found a verdict for the plaintiff,, and with the verdict we shall not interfere.
Judgment affirmed, with costs. All concur.